Citation Nr: 1608874	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 18, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity varicose veins.

3.  Entitlement to an evaluation in excess of 10 percent for left hip arthritis.

4.  Entitlement to a compensable evaluation prior to June 23, 2011 and in excess of 20 percent from that date for left lower extremity peripheral artery disease.

5.  Entitlement to a compensable evaluation for scars of the left pelvic flank and right thigh.

6.  Entitlement to an evaluation in excess of 20 percent for hearing loss.

7.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

8.  Entitlement to service connection for hypertension, to include as secondary to PSTD.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to May 18, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008, February 2010, and December 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2015.  A transcript is of record.

The issues of increased evaluations for left lower extremity varicose veins, left hip arthritis, left lower extremity peripheral artery disease, and hearing loss, and service connection for sleep apnea and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 18, 2012, PTSD was characterized by occupational and social impairment, with deficiencies in most areas.

2.  Scars of the left pelvic flank and right thigh are characterized by tenderness.

3.  The Veteran's service-connected PTSD has precluded him from securing or following a substantially gainful occupation since February 20, 2009.

4.  The Veteran meets the requirements for special monthly compensation based on housebound status.


CONCLUSIONS OF LAW

1.  Prior to May 18, 2012, the criteria for an evaluation of 70 percent for PTSD on a schedular basis were met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation of 10 percent for scars of the left pelvic flank and right thigh have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7805 (2015).

3.  The criteria for a grant of TDIU from February 20, 2009 through May 17, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

4.  The criteria for an award of special monthly compensation based on housebound status have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants an increased evaluation for the scars of the left pelvic flank and right thigh that satisfy the Veteran's appeal and a TDIU.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary for these issues.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  



II.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran wrote in March 2009 that there were nights when he woke up shaking and in a cold sweat as his mind relived experiences from Vietnam.  His relationships with family members had been adversely affected by PTSD symptoms.  The Veteran's wife wrote in March 2009 that he did not socialize with a lot of people and did not like to be around groups.  He would not stay in a place where he could not sit with his back to a wall and close to an exit.  The Veteran generally only associated with people with a military background. 

The Veteran had a VA examination on March 2009 at which he said that was unable to deal with customers when he worked as an automobile mechanic.  He tried to keep busy around the house, including working in his woodshop.  His wife, who was at the examination, said that the Veteran spent 98 percent of the time watching history and military channels on television.  In addition, the Veteran did not like crowds and was unable to socialize with visiting family members for more than a few minutes.  The Veteran was short-tempered and stayed away from people.  He would wake up in the middle of the night and check around the house.  The Veteran did not indicate having suicide and homicidal intent, and there was not impairment of thought process and communication.  Delusions were denied and the Veteran was oriented to situation, place, time, purpose, and person.  There was not memory loss or impairment.  The examiner felt that the symptoms were chronic and were moderately severe to severe.  

The Veteran reported at October 2009 VA treatment that since he stopped working, intrusive thoughts about Vietnam had been prevalent.  At November 2009 VA treatment the Veteran reported serious depression, anxiety or tension, and trouble understanding, concentrating or remembering over the past 30 days.  He denied suicidal ideation.  The Veteran said that he occasionally reexperienced his friend being killed in combat.  December 2009 VA treatment records state that the Veteran had improved concentration and less anhedonia.  It was noted that those symptoms appear to have coincided with the death of his stepfather.  March 2010 VA treatment records indicate that the Veteran had intermittent passive suicidal thoughts with no plan or intent.

The Veteran had a VA examination in April 2010 at which his hygiene was noted to be clean and neat.  His affect was serious and he said that his mood was good most of the time but that he got mad easily.  Thought process was within normal limits and the Veteran denied hallucinations or delusions.  Suicidal and homicidal ideation were denied, and communication skills were good.  The Veteran said that he easily forgot things.  He had daily insomnia, irritability, intrusive memories, hypervigilance, a history of alcohol abuse, interpersonal problems, and a history of violence.  The Veteran was doing better after his PTSD had worsened due to retirement and the death of his stepfather.  He continued to avoid others and to isolate himself.  The examiner felt that social functioning was moderately affected.

July 2010 VA treatment notes indicate that the Veteran's mood was better and that he felt hopeful.  He denied suicidal and homicidal ideation and had no hallucinations or delusions.  Thought processes were linear, memory and orientation were intact, and judgment and insight were fair.  At January 2011 VA treatment the Veteran reported visual hallucinations that had been occurring for the past six months.  In February 2011 the Veteran described an incident in which he swore at a restaurant worker. 

The Board finds that the Veteran qualifies for an evaluation of 70 percent for PTSD prior to May 18, 2012 due to occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411.  The record shows at least occasional suicidal thoughts, poor concentration, social isolation, nightmares, disturbances in motivation and mood, and visual hallucinations.  

The Veteran did not meet the criteria for a 100 percent evaluation prior to May 18, 2012 because the record did not show total occupational and social impairment due to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   The Veteran was consistently oriented to time, place and person.  Hygiene was noted to be good at the VA examinations, and there was not any indication that he could not perform activities of daily living.  The Veteran also did not have delusions.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's PTSD.  The schedular criteria for psychiatric disability are not meant to be an exhaustive list and thus, essentially contemplate any and all symptoms.  Moreover, PTSD has not caused frequent periods of hospitalization.  In regards to PTSD and marked interference with employment, the Board notes that the record shows that PTSD has interfered with employment, but that given the disposition herein of the claim for a TDIU, an extraschedular evaluation is not warranted.   

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for ankylosis of the left knee, arthritis of the lumbar spine, bilateral hearing loss, left forearm muscle hernia, residuals of a shell fragment wound to the left thigh, left hip arthritis, tinnitus, left lower extremity varicose veins, diabetes, left lower extremity peripheral neuropathy, perforation of the left tympanic membrane, scar of the abdomen, left pelvic and flank scar, and inactive osteomyelitis, left femur.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

B.  Scars

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  Under the criteria of Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Note (1) to Diagnostic Code provides that a superficial scar is one not associate with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7804 addresses unstable or painful scars.  A 10 percent evaluation is assigned when there are one or two such scars, a 20 percent evaluation is assigned when there are three or four such scars, and the highest 30 percent evaluation is assigned when there are five or more such scars.  38 C.F.R. § 4.118. 

Note (1) to Diagnostic Code 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Finally, Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  38 C.F.R. § 4.118.

The Veteran had a VA examination in August 2009 at which it was noted that he had a right thigh scar from a skin graft that occasionally stung and burned without any trigger.  On examination the area of the scar was 21 cm. by 27 cm.  The scar was not tender or adherent to the underlying tissue, texture was normal, and the scar was stable, superficial, and hypopigmented.  There was also no induration, inflexibility, limitation of motion or function, inflammation, edema, or keloid formation.  The total body area affected by the scars on the right thigh was three percent, and no exposed area was affected.  The left hip had a scar that was tender to examination.

At an October 2010 VA examination the Veteran was noted to have scars on his left hip and right thigh.  There was no current treatment or limitation of function from these scars.  On examination, there was a large area of hypopigmentation on the right thigh that was 0 percent of exposed area and approximately 8 percent of the entire body.  

The Board finds that the Veteran qualifies for an evaluation of 10 percent for the left pelvic scar flank scar based on tenderness on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran testified at the December 2015 hearing that a 10 percent evaluation for the left pelvic flank and right thigh scars would completely satisfy his appeal.  Therefore, the grant of a 10 percent is considered a complete grant of the benefit sought on appeal, and the Board need not consider whether the Veteran is entitled to an evaluation greater than 10 percent.

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities affecting a single body system, such as orthopedic, will be considered one disability for the purposes of a TDIU.  See id.  In addition, disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

As of February 20, 2009, the date of the claim for a TDIU, service connection was in effect for PTSD, rated 70 percent disabling under the present decision, ankylosis of the left knee, rated 30 percent disabling, arthritis of the lumbar spine, rated 20 percent disabling, bilateral hearing loss, rated 20 percent disabling, left forearm muscle hernia, rated 10 percent disabling, residuals of a shell fragment wound to the left thigh, rated 10 percent disabling, left hip arthritis, rated 10 percent disabling, tinnitus, rated 10 percent disabling, left lower extremity varicose veins, rated 10 percent disabling, diabetes, rated 10 percent disabling, left pelvic and flank scar, rated 10 percent under the present decision, left lower extremity peripheral neuropathy, rated noncompensable, perforation of the left tympanic membrane, rated noncompensable, scar of the abdomen, rated noncompensable, and inactive osteomyelitis, left femur, rated noncompensable.  The Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because the combined evaluation was 90 percent and the combined evaluation of PTSD was 70 percent.  The evaluations for left lower extremity peripheral neuropathy was subsequently increased to 20 percent.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence shows the criteria for an award of TDIU benefits are met effective February 20, 2009 due to PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The March 2009 VA PTSD examiner felt that the Veteran's employment prospects were "not bright."  The Veteran reported an incident in which he was violent with a customer who was nasty to him.  His wife said that his bosses would call him and ask her to speak to him when the Veteran was upset.  The Veteran said he would have to walk away when the pressure got to him at work.  The April 2010 VA examiner noted that the Veteran had struggled with coworkers and customers. 

The Veteran also qualifies for special monthly compensation from February 20, 2009 for housebound status on the basis of qualifying for a TDIU based on a single disability and other disabilities independently being rated at least 60 percent.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

An evaluation of 70 percent for PTSD is granted.

An evaluation of 10 percent for scars of the left pelvic flank and right thigh is granted.

A TDIU due to psychiatric disability alone is granted from February 20, 2009.

Special monthly compensation based on housebound status is granted from February 20, 2009.


REMAND

The Veteran is seeking increased evaluations for hearing loss, left lower extremity varicose veins, left lower extremity peripheral artery disease, and left hip arthritis.  October 2015 VA treatment records show that the Veteran had had a threshold shift in his hearing loss compared to June 2011.  The Veteran testified at the December 2015 hearing that his hearing loss, left lower extremity varicose veins, left lower extremity peripheral artery disease, and left hip arthritis had been getting worse.    As the VA examinations do not accurately reflect the severity of the disabilities and it has been more than four years since the most recent VA examinations, the Board finds that new examinations are required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records beginning in October 2009 indicate a diagnosis of hypertension.  At a May 2010 VA examination the Veteran was diagnosed with hypertension, for which he was on medication.  No opinion was provided on etiology.  At a June 2010 sleep study from VA treatment, the Veteran was diagnosed with severe obstructive sleep apnea hypopnea.  No opinion was provided on etiology.  The Veteran had VA examination in September 2011 at which it was noted that he had been diagnosed with hypertension and obstructive sleep apnea.  No opinions were provided regarding the relationship to PTSD.  In a November 2011 examination report addendum, another examiner indicated that he did not believe there to be a valid diagnosis of hypertension based on a review of blood pressure readings.  If there was a diagnosis, it was more likely related to the many years of alcohol use and cardiomyopathy than PTSD.  In regards to sleep apnea, the examiner felt that the etiology was completely unrelated to PTSD, and therefore it was less likely as not that it was related to PTSD and much more likely related to lifestyle factors and physiological reasons.  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners for hypertension and sleep apnea did not opine as to whether these disabilities were aggravated by PTSD.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, another VA examination is necessary to adjudicate these issues.  Furthermore, the opinion that there was not a valid diagnosis of hypertension cannot be given probative value because the examiner did not consider that the normal blood pressure readings could have been due to the medication that the Veteran was taking for hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA treatment records to July 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2013 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his hearing loss, left lower extremity varicose veins, left lower extremity peripheral artery disease, and left hip arthritis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

4.  Thereafter, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of his hearing loss, left lower extremity varicose veins, left lower extremity peripheral artery disease, and left hip arthritis.  The claims folder should be made available to and reviewed by the examiners and all necessary tests should be performed.  The examiners should discuss the impact of the hearing loss, left lower extremity varicose veins, left lower extremity peripheral artery disease, and left hip arthritis on the Veteran occupationally and socially.

5.  Thereafter, schedule the Veteran for VA examinations to determine the nature, onset and likely etiology of his sleep apnea and hypertension.  The claims file must be made available to the examiner for review prior to the examinations.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiners should opine as to whether it is at least as likely as not that hypertension and sleep apnea had their onset in service or are related to service.

The examiners should provide an opinion as to whether it is at least as likely as not that hypertension and sleep apnea were caused or aggravated by the service-connected PTSD.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.
    
6.  Readjudicate the appeals.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


